EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toyomi Ohara on 4/20/2021.
The application has been amended as follows: 
In claim 19, in the 6th line, replace “at least one or more of an acid (B) or a nucleophilic agent (C)” with “at least one acid (B) and at least one nucleophilic agent (C)”.
REASONS FOR ALLOWANCE
Claims 19-20, 27-30, 32 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 19, an acid (B) in the claimed range in combination with a nucleophilic agent (C) in an amount of 0.0012-2 pbm with respect to the polymer (A1) in addition to having a polycarbonate resin (D) and polymer (A1).
Claims 20, 27-30, 32 depend from claim 19 and therefore contain the limitations of claim 19.

The present claims are allowable over the closest prior art, namely Iizuka, Furukawa Review, No. 45, March 2014, pg. 22-27, Kogure (US 2009/0080079), Fischer (US 4,906,696), Kim
Iizuka teaches polymer materials that have been analyzed using a GC/MS system (abstract). Iizuka teaches analysis of an antistatic polycarbonate pellet (pg. 22) which corresponds to the claimed polycarbonate resin composition. Iizuka teaches the GC/MS is run at 400˚C and uses TMAH with a helium carrier gas (pg. 23) and the resulting GC/MS chromatogram that have retention peaks around 19 and also around 21 minutes which corresponds to bisphenol-A dimethyl ether (Figure 2). This shows that the polycarbonate resin tested by Iizuka is derived from a bisphenol-A dimethyl ether which corresponds to claimed formula (3) in claim 26. Figure 2 is reproduced below where peaks at about 19 have been circled. Iizuka fails to teach the presence of an acid (B) in the claimed range in combination with a nucleophilic agent (C) in an amount of 0.0012-2 pbm with respect to the polymer (A1) in addition to having a polycarbonate resin (D) and polymer (A1) present.
Kogure teaches polycarbonate resin compositions which include an aromatic polycarbonate resin, a styrene-(meth)acrylic ester copolymer (abstract) and a phosphorous containing stabilizer (¶63) where the composition can be molded to form a light diffusing plate (abstract). Examples of the phosphorous containing stabilizer include triphenyl phosphine (¶64-69, 127) which is nucleophilic agents because it is an organophosphorous compound. See instant specification, pg. 20, paragraph 52. Kogure teaches that the styrene-(meth)acrylic ester copolymer includes methacrylic esters such as methyl methacrylate and phenyl methacrylate which may be used singly or in combination and are particularly preferred (¶51-52). Phenyl methacrylate falls in the scope of claimed formula (1). Kogure teaches the amount of stabilizer is from 0.001 to 1 pbm with respect to the aromatic polycarbonate resin (A) (¶71) and that the styrene-(meth)acrylic ester copolymer is present in amounts of 0.1 to 20 pbm with respect to the polycarbonate (¶15). Kogure fails to teach the presence of an acid (B) in the claimed range in 
Fischer teaches a blend of (A) polycarbonates with (B) methacrylate copolymers where the (B) methacrylate copolymers have 95-5 wt% methyl methacrylate and 5-95 wt% methacrylic ester (abstract) and can include 0-30 wt% of an additional monomer such as acrylic acid or methacrylic acid or alkyl esters with 2-10 carbon atoms in the ester group (col. 6, ln. 25-36). The methyl methacryalte corresponds to claimed consitutional unit (a2), the methacrylic ester corresponds to claimed constitutional (a1). Fischer teaches the methacrylic ester includes phenyl methacrylate and naphthyl methacrylate (col. 5, ln. 5-16). An alkyl esters of acrylic acid or methacrylic acid with 2-10 carbon atoms in the ester group is derived from acrylic acid or methacrylic acid and an alcohol with 2-10 carbon atoms. The alcohol with 2-10 carbon atoms is a nucleophilic group corresponding to a nucleophilic agent (C) and alcohols have hydroxyl groups. Thus, the alkyl esters of acrylic acid or methacrylic acid correspond to the claimed constitutional unit (c1) derived from a nucleophilic agent (C). Fischer teaches the compositions may be molded (col. 8, ln. 17-19). Fischer fails to teach the presence of an acid (B) in the claimed range in combination with a nucleophilic agent (C) in an amount of 0.0012-2 pbm with respect to the polymer (A1) in addition to having a polycarbonate resin (D) and polymer (A1) present.
Kim teaches a methacrylic copolymer blended with a polycarbonate resin (abstract) where the methacrylic copolymer is derived from 20-99 wt% of an aromatic methacrylate such as phenyl methacrylate (¶30, 32) and a 0.1-80 wt% of a comonomer (b) such as methyl methacrylate (¶31-32). These ranges overlap the claimed amounts. Kim teaches the composition includes flame retardants and thermal stabilizers (¶ 64). The prior art fails to teach the presence 

Because an acid (B) in the claimed range in combination with a nucleophilic agent (C) in an amount of 0.0012-2 pbm with respect to the polymer (A1) in addition to having a polycarbonate resin (D) and polymer (A1) of claim 19 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT C BOYLE/Primary Examiner, Art Unit 1764